DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites,” wherein the first phosphor emits the first wavelength-converted light by absorbing at least either one of the primary light and the second wavelength-converted light”. The examiner believes this is a typographical error and may read; “at least either one of the primary light OR the second wavelength-converted light”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,3,6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “emits first” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “emits second wavelength-converted light” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “radiates laser light” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The terms “or more” and “or less” in claims 1, 6 and 7 are relative terms which renders the claim indefinite. The term ““or more” and  “or less”” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the applicant is setting up a lower and upper bounds or attempting to indicate specific ranges. For example claim 1 recites, “a wavelength range of 700 nm or more and 800 nm or less”. It is unclear if the wavelength range is above 800 nm as indicated by stating 700 nm or more. Similarly below 700 nm as with 800 nm or less, which is inclusive of 700 nm. Or if the applicant is intending a range with a starting point of 700 nm and an ending point of 800 nm.
Claims 2, 3, 4, 5, 8-10 are further rejected under 35 U.S.C. 112(b) by virtue of dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S. Publication No. US 20100280322 A1 to Mizuyoshi et al. (Hereinafter referred to as “Mizuyoshi”).
Regarding Claim 1, Mizuyoshi discloses; an endoscope light emitting device (endoscope apparatus 210), shown in Fig. 16 comprising: a solid-state light emitting element (light source unit 220) (Fig.  16 [0181]- light source unit 220 that emits white light and infrared light); and a wavelength converter (first wavelength conversion member 245) including a first phosphor that emits first wavelength- converted light (Fig. 17 [0185]-first wavelength conversion member 245;The wavelength conversion member 245 is configured to include plural types of phosphors); wherein the first wavelength-converted light has a light component across at least a whole of a wavelength range of 700 nm or more and 800 nm or less([0240]- LED device light source with a wavelength of 630 nm or more, preferably 630 to 800 nm, more preferably 650 to 800 nm); wherein the first wavelength-converted light has a fluorescence peak within a wavelength range of 600 nm or more and 800 nm or less ([0221]- a red to infrared semiconductor laser light source having a wavelength of 630 nm or more, preferably 630 to 800 nm, more preferably 650 to 800 nm may be used as the infrared LD 336);and wherein the endoscope light emitting device is used for a fluorescence imaging method (Fig. 16 [0181]- an endoscope apparatus using this light source device, and an image processing method will be described in detail with reference to the accompanying drawings
Regarding Claim 2, Mizuyoshi discloses; the endoscope light emitting device (light source unit 220) according to claim 1, wherein the first wavelength-converted light has a light component across a whole of a wavelength range of 600 nm or more and 800 nm or less ([0221] - a red to infrared semiconductor laser light source having a wavelength of 630 nm or more, preferably 630 to 800 nm, more preferably 650 to 800 nm may be used as the infrared LD 336).
Regarding Claim 3, Mizuyoshi discloses; the endoscope light emitting device according to claim 1, wherein the wavelength converter further includes a second phosphor that absorbs primary light emitted by the solid-state light emitting element and emits second wavelength-converted light that is visible light ([0165]- the second wavelength conversion member, and a red detection light screen R2 includes observation light based on illumination light of the red fluorescent light from CaAlSiN.sub.3 of the second wavelength conversion member).
Regarding Claim 4, Mizuyoshi discloses; the endoscope light emitting device according to claim 3, wherein the first phosphor emits the first wavelength-converted light by absorbing at least either one of the primary light and the second wavelength-converted light ([0187] - the wavelength conversion member 245 absorbs a part of the blue laser beam and is excited to emit light (light of green to yellow) which has a longer wavelength than the blue laser beam).
Regarding Claim 5, Mizuyoshi discloses; the endoscope light emitting device according to claim 1 , wherein the first phosphor includes at least one of a Eu2+-activated phosphor and a Ce3+-activated phosphor ([0221]- a blue light excitation green-yellow phosphor (Ca,Sr,Ba) .sub . 2SiO.sub.4:Eu.sup.2+ (fluorescence wavelength of 500 to 580 nm),SrGa.sub.2S.sub.4: Eu.sup.2+, .alpha.-SiALON:Eu.sup.2+, Ca.sub.3Sc.sub.2Si.sub.3O.sub.12:Ce.sup.3+).
Regarding Claim 6, Mizuyoshi discloses; the endoscope light emitting device according to claim 3, wherein a peak of the fluorescence emitted by the second phosphor remains within a Fig. 18 [0188]- the laser beam increases the emission intensity in a wavelength band of approximately 450 nm to 700 nm White light is formed by light within the wavelength band and the blue laser beam).
Regarding Claim 7, Mizuyoshi discloses; the endoscope light emitting device according to claim 1, wherein the solid-state light emitting element radiates laser light having a maximum intensity value within a wavelength range of 430 nm or more and 480 nm or less, 500 nm or more and 560 nm or less, or 600 nm or more and 700 nm or less ([0240]- a known purple-blue to blue LED light source with a wavelength of 400 to 550 nm, preferably 400 to 500 nm may be used as the blue LED device 370. Moreover, similar to the above-described infrared LD 336, a known red to infrared emission LED device light source with a wavelength of 630 nm or more).
Regarding Claim 8, Mizuyoshi discloses; an endoscope (endoscope 210) comprising the endoscope light emitting device (light source device 220) according to claim 1 (Fig. 17 [0190] - the endoscope apparatus 201 when the light source device 220 having the above-described configuration is built into the endoscope 210).
Regarding Claim 9, Mizuyoshi discloses; the endoscope according to claim 8, further comprising a detector (imaging device 215) that detects fluorescence emitted from a fluorescent drug that has absorbed the first wavelength-converted light (Fig. 24[0204] [0208] - a part of an observation region 281 can be set as a specific color light illumination region 283 without illuminating the entire observation region 281 of the imaging device 215 with the LED devices 271 and 273. By setting the specific color light illumination region 283 as a narrow region so that selective irradiation can be performed; the infrared light observation is a technique of highlighting a blood vessel or hyperplasia of a deep portion of a mucous membrane, which is difficult to be seen to human eyes, by performing intravenous injection of ICG (indocyanine green) in which infrared light is easily absorbed and then irradiating infrared light. Moreover, blood flow information may also be displayed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Publication No. US 20100280322 A1 to Mizuyoshi et al. (Hereinafter referred to as “Mizuyoshi”) in view of U.S. Publication No. US 20170209050 A1 to Fengler et al. (Hereinafter referred to as Fengler).

Regarding Claim 10, Mizuyoshi teaches the fluorescence imaging method using the endoscope light emitting device as discussed above. Mizuyoshi does not teach; the fluorescence imaging method comprising: administering a fluorescent drug to a subject; and applying the first wavelength-converted light to the subject with whom the fluorescent drug has made contact.

However, Fengler teaches of an analogous imaging method and device; the fluorescence imaging method comprising: administering a fluorescent drug to a subject; and applying the first wavelength-converted light to the subject with whom the fluorescent drug has made contact (Fig. 2a [0063] [Claim 19]-the method is performed to assess tissue perfusion, the fluorescence imaging agent may be administered to the subject by injection; method for fluorescence imaging of an object, comprising: emitting white light; emitting excitation light in a plurality of excitation wavebands for causing the object to emit fluorescent light; directing the white light and excitation light to the object; collecting reflected white light and emitted fluorescent light from the object;).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Fengler where the first wavelength-converted light to the subject with whom the fluorescent drug has made contact, following the injection of the intravenous injection of ICG (indocyanine green) method taught by Mizuyoshi. Thereby allowing the fluorescence imaging agent such that the dye bolus circulates in the vasculature and traverses the microvasculature, allowing the medical practitioner to acquire desire measurements of anatomical features, for diagnostic purposes (Fengler [0063]).

Regarding Claim 11, Mizuyoshi teaches fluorescence imaging method using the endoscope according to claim 8. Mizuyoshi does not teach; the fluorescence imaging method comprising: administering a fluorescent drug to a subject; and applying the first wavelength-converted light to the subject with whom the fluorescent drug has made contact.

However, Fengler teaches of an analogous imaging method and device; the fluorescence imaging method comprising: administering a fluorescent drug to a subject; and applying the first ([0063][0146]- The fluorescence imaging agent (e.g., ICG) may be administered to the subject as a bolus injection ;the optical assembly may include an endoscope for illuminating and imaging a surface interior to the body through a small surgical opening or via a natural orifice/lumen. In some variations, the optical assembly may be interchangeable).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Fengler where the first wavelength-converted light to the subject with whom the fluorescent drug has made contact, following the injection of the intravenous injection of ICG (indocyanine green) method taught by Mizuyoshi. Thereby allowing the fluorescence imaging agent such that the dye bolus circulates in the vasculature and traverses the microvasculature, allowing the medical practitioner to acquire desire measurements of anatomical features, for diagnostic purposes (Fengler [0063]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11149198 in view of Fengler (20170209050). 
The Claims of ‘198 disclose all the limitations of the instant claims except for the limitations of; a detector that detects fluorescence emitted from a fluorescent drug that has absorbed the first wavelength-converted light; A fluorescence imaging method using the 
A fluorescence imaging method using the endoscope, the fluorescence imaging method comprising: administering a fluorescent drug to a subject; and applying the first wavelength-converted light to the subject with whom the fluorescent drug has made contact.
Regarding claims 9-11 Fengler discloses a detector (Image sensor assembly 223)  that detects fluorescence emitted from a fluorescent drug that has absorbed the first wavelength-converted light ([100]- The image sensor assembly 223 may include one or more image sensors configured to detect light at least in the UV, visible and/or near-infrared I (NIR-I) wavebands).
A fluorescence imaging method (claim 19 and 20)  using the endoscope light emitting device, administering a fluorescent drug to a subject; and applying the first wavelength-converted light to the subject with whom the fluorescent drug has made contact. (Fig. 2a [0063] [Claim 19 and 20]-the method is performed to assess tissue perfusion, the fluorescence imaging agent may be administered to the subject by injection; method for fluorescence imaging of an object, comprising: emitting white light; emitting excitation light in a plurality of excitation wavebands for causing the object to emit fluorescent light; directing the white light and excitation light to the object; collecting reflected white light and emitted fluorescent light from the object;)
A fluorescence imaging method using the endoscope, the fluorescence imaging method comprising: administering a fluorescent drug to a subject; and applying the first wavelength-converted light to the subject with whom the fluorescent drug has made contact ([0063][0146]- The fluorescence imaging agent (e.g., ICG) may be administered to the subject as a bolus injection ;the optical assembly may include an endoscope for illuminating and imaging a surface interior to the body through a small surgical opening or via a natural orifice/lumen. In some variations, the optical assembly may be interchangeable).
It would be advantageous to incorporate the detector and subsequent methods disclosed in Fengler with the disclosed fiber light source of ‘198. Thereby allowing a fluorescence imaging agent to traverses the microvasculature, allowing the medical practitioner to acquire desire measurements of anatomical features, for diagnostic purposes (Fengler [0063]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9526408 B2- Yamaguchi
US 20090167149 A1-Ito
US 20080262316 A1-Ajima

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or 


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795